Citation Nr: 0623908	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  02-09 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for a skin disability.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Thomas J. Laubacher, Law Clerk




INTRODUCTION

The veteran had active military service from November 1956 to 
November 1960 and from October to November 1962.  He also 
served in the Reserves from April 1964 to May 1968, and in 
the National Guard in 1973.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied service connection for a skin 
disability.


FINDING OF FACT

The veteran does not have a skin disability that is 
attributable to active military service.


CONCLUSION OF LAW

The veteran does not have a skin disability that is a result 
of disease or injury incurred in or aggravated during 
military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has a skin disability that 
intermittently manifests as rashes on his thighs, groin, and 
buttocks that is related to his time in service.  He claims 
that he contracted this skin condition while he was serving 
overseas.  According to his service medical records (SMRs), 
the only diagnosis of any skin condition during active 
service was a case of ringworm of the forearm in April 1958.  

In a November 1964 Report of Medical History he reported that 
he had had a skin rash that had cleared up.  A May 1965 
Report of Medical History shows that he had an intermittent 
rash requiring medical treatment over the previous two years.  
Neither of these two later notes contained objective findings 
or diagnoses.  Moreover, during the time period of these last 
two reports, the veteran was a reservist and not on active 
duty.  

The first post-service medical evidence of record of any skin 
condition is included in a progress noted dated in December 
1997.  This note indicates that the veteran developed a rash 
after taking cholesterol-lowering medication.  

In January 1999, the veteran was examined by P.R., M.D., who 
noted a ringworm-like skin rash on the veteran's thigh during 
a primary care examination.  In March 1999, the veteran was 
examined by Dr. B.F. at a dermatology clinic.  The veteran 
described his history of skin rashes to the doctor.  Dr. B.F. 
found no rashes, but he did discover some coin-shaped, light-
tan areas on both of the thighs and one on the buttocks.  His 
assessment was that it could be an eczematous process, but 
doubted it was a fungal infection.

In May 2001, the veteran was examined by a nurse 
practitioner, B.G., who found a three centimeter annular 
plaque on the top of the veteran's right foot.  Her 
impressions were dermatitis fungal rash and tinea.

In April 2004, a VA physician examined the veteran after 
reviewing his C-file.  The doctor observed two small brown 
spots on the veteran's thighs.  They were not elevated, did 
not form keloids, and did not interfere with function.  The 
examiner could not attribute any skin disorder to the 
veteran's claim of service connection.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).  Further, it is not enough that an injury or disease 
occurred in service; there must be chronic disability 
resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).

To begin, there is no diagnosis of a current disability.  
There have been scattered reports of rashes in the medical 
evidence of record, but no medical reports of a chronic 
currently shown skin disability.  The April 2004 VA examiner 
noted that he found two brown spots, but he could not 
diagnose these as a current disability relating to the 
veteran's claim.

Furthermore, none of the medical evidence connects any of the 
veteran's post-service complaints or post-service clinical 
assessments to his military service.  The veteran's 
statements claim that a skin condition has been ongoing 
throughout the decades between his military service and his 
claim in May 2001.  However, the record contains no medical 
evidence showing a chronic disability related to military 
service.  As noted, the April 2004 VA examiner could not 
attribute his scant findings to the veteran's claimed skin 
disability.

The Veteran contends that he was treated by a Dr. White in 
1961 but has been unable to obtain those medical records 
because the doctor has passed away.  The RO requested further 
information from the veteran so it could try to obtain those 
records, but the veteran did not respond to this request, nor 
has he supplied the records himself.

In sum, there is no medical evidence of a current chronic 
skin disability traceable to any period of active military 
service.  The veteran contends that he has a current skin 
disability that originated in military service; however, 
there is no evidence of record showing that the veteran has 
the specialized medical education, training, and experience 
necessary to render competent medical opinion as to diagnosis 
and etiology of disabilities.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1).

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran does not have a chronic skin disability that is 
traceable to disease or injury incurred in or aggravated 
during active military service.  Service connection must 
therefore be denied.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and any medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; (3) that VA will seek to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 132 (Fed. Cir. 2006).  

Review of the record discloses that the veteran has been 
adequately informed of VA's duty to notify and assist the 
veteran.  Correspondence dated in June 2001 notified the 
veteran of what information and evidence was in VA's 
possession, was needed to substantiate his claim, was to be 
provided by the veteran, and was to be obtained by VA.  
Correspondence dated in July 2004 asked the veteran to submit 
any evidence in his possession that pertained to his claim.  
Although this fourth prong, and thus the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.

In addition, the Board notes that VA met its duty to assist 
the veteran.  It obtained the veteran's SMRs and VA medical 
records.  VA also provided a VA medical examination in 
connection with his claim, and requested more information 
from the veteran in order to obtain private medical records 
on his behalf.  

VA also issued a Statement of the Case and two Supplemental 
Statements of the Case in response to additional evidence 
submitted by the veteran.  VA has no duty to inform or assist 
that was not met.


ORDER

Entitlement to service connection for a skin disability is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


